 SELB MANUFACTURING COMPANYAircraft Engineering Corporation and Western Inc.,d/b/a Seib Manufacturing CompanyandTeam-sters, Chauffeurs,Warehousemen and Helpers ofAmerica,Local Union878, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica. Case26-CA-2978May 22, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn March 20, 1968, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions, and the entire record inthis case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, AircraftEngineeringCorporation, Pocahontas, Arkansas, and WesternInc., d/b/a Seib Manufacturing Company, WalnutRidge,Arkansas, its officers,agents,successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'CHARLES W. SCHNEIDER, Trial Examiner: Uponconsolidated petitions filed on August 31, 1967, by'Officialnotice istaken of the consolidatedrepresentationproceeding,Cases 26-RC-2998 and 26-RC-2999In the return of Respondents toorder to showcause onMotion forJudgment on the Pleadings, Respon-dents requestan order directingthat the transcriptand Employers'briefs inthatproceeding be included in the recordof the instant case Suchan order637eamsters, Chauffeurs, Warehousemen and Help-ersLocal 878, affiliated with the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, theUnion, seeking to represent employees of AircraftEngineering Corporation and Western Inc., d/b/aSeibManufacturing Company, the Respondents,the Acting Regional Director for Region 26 of theBoard on October 19, 1967, issued a Decision andDirection of Election in a two-plant appropriateunit consisting of both Respondents, more specifi-cally described hereinafter. On October 27, 1967,Respondents filed with the Board in Washington,D.C., a request for review of ActingRegionalDirector's Decision and Direction of Election. TheRespondents' position was that an election was un-timely and premature because the plants were ex-panding and employment was not yet substantial orrepresentative.Further the Respondents assertedthat the two-plant unit was not appropriate. OnNovember 15, 1967, the Board by order denied therequest for review, stating that it "raises no sub-stantial issues warranting review."Pursuant to the direction of the Acting RegionalDirector, an election by secret ballot was held onNovember 16, 1967, at the Pocahontas and WalnutRidge, Arkansas, plants of the Respondents underthe supervision of the Regional Director. Therewere approximately 161 eligible voters; 152 castballots, of which 129 were for, and 15 against, theUnion,and 8 ballots were challenged. OnNovember 22, 1967, Respondents filed timely ob-jections to conduct affecting the results of the elec-tion, and afterinvestigationa Supplemental Deci-sion and Certification of Representative was issuedby theRegionalDirector on December 7, 1967, inwhich he overruled Respondents' objections intheir entirety and certified the Union as the collec-tive-bargaining representative in the appropriateunit.On December 14, 1967, Respondents filedwith the Board in Washington, D.C., exceptions totheDecision and Certification of Representativeand a supporting brief, in which the Respondentsprayed that the certification be set aside, or in thealternative that a hearing be directed on the excep-tions.On January 4, 1968, the Board denied theRespondents' request for review by order statingthat the request "raises no substantial issue war-ranting review."The Unfair Labor Practice CaseOn or about January 9, 1968, the Unionrequested the Respondents to bargain collectivelyin the appropriateunitand on or about January 12,1968, the Respondents refused the request. OnJanuary 18, 1968, the Union filed the unfair laborisunnecessary as under Sections 102 68 and 102 69 (f) of the Board'sRules and Regulations(Rules and Regulations,National Labor RelationsBoard, Series 8 as revised January 1, 1965) the transcript of the represen-tation proceeding as well as all briefs relating thereto submitted by theparties constitute a part of the record171 NLRB No. 92 638DECISIONSOF NATIONALLABOR RELATIONS BOARDpractice charge involved in the instant case, alleg-ing the Respondents' refusal to bargain.On January 30, 1968, counsel for the GeneralCounsel, by the Regional Director for Region 26,issued a complaint alleging that the Respondentshad committed unfair labor practices in violation ofSection 8(a)(1) and (5) of the Act by refusing tobargain with the Union upon request. On February6, 1968, the Respondents filed their answer to thecomplaint in which certain allegations of the com-plaint were admitted, and others denied.In their answer, the Respondents admitted mostof the material allegations of the complaint includ-ing the jurisdictional allegations, the fact of theelection, the certification, the Union's request tobargain, and the Respondents' refusal. However,the answer denied the commission of unfair laborpracticesand the representative status of theUnion. Specifically it averred that the election wasinvalid and of no legal effect under Section 9(a) ofthe Act because the Regional Director erred in hisconclusion that the Union's representations in con-nection with the election were insufficient to war-rant setting aside the election, the bargaining unitwas inappropriate, and the election was premature,and untimely as each plant was expanding and theemployment was not substantial or representative-positions consistently asserted by the Respondentthroughout the representation proceeding. In addi-tion, the answer stated that the Respondent was de-nied due process of law by reason of denial of hear-ing on itsobjections to the election.On February 13, 1968, counsel for the GeneralCounsel filed a Motion for Judgment on thePeadings contending that facts of official recordestablish the allegations of the complaint as amatter of law and that therefore there is no necessi-ty for a hearing on the issues raised by the com-plaint.On February 14, 1968, I issued an order to showcause on the Motion for Judgment on the Pleadingsin which the parties were directed to show cause onor before March 1, 1968, as to whether the Motionfor Judgment on the Pleadings should be granted.On February 28, 1968, Respondents filed a returnof Respondents to order to show cause on Motionfor Judgment on the Pleadings wherein the Respon-dents moved that the Trial Examiner deny GeneralCounsel's motion and schedule a hearing. No otherresponses to the order to show cause have beenreceived.Ruling on Motion for Judgment on the PleadingsThe Respondents contend that the election andcertification are invalid for the reasons previouslystated, and in their return to the order to showcause they assert that a hearing is required to2HowardJo/znson Company,164 NLRB 801,MetropolitanLifeInsuranceCompany,163NLRB 579 SeePittsburgh Plate GlassCo v NL R B,313U S 146, 162(1941), Rules and Regulations,National Labor Relationsdispose of material, unresolved issues litigable be-fore and requiring a hearing by a Trial Examiner.However, it is clear that all the Respondents' con-tentions and all material issues of fact and law inthese respects have been previously resolved by theBoard. Specifically, the questions of the validity ofthe election, the merit of the Respondents' objec-tions to it, whether they warranted a hearing, andwhether the Union should be certified as the collec-tive-bargaining representative,were before andwere decided by the Board and the RegionalDirector in the representation proceeding. It isestablished Board policy, in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances, not to permit litigation be-fore a Trial Examiner in a complaint case of issueswhich were or could have been litigated in a priorrelated representation proceeding.'In their return to the order to show cause theRespondents state that a hearing should now beheld for the ascertainment of their present plans af-fecting substantiality of the work force and itsrepresentative character, or a stipulation secured.However, the Respondents do not make any asser-tion as to the present state of those plants, or statethat they have additional evidence regarding them.This is not an offer of newly discovered or previ-ously unavailable evidence or of special circum-stances.' If the Respondents wish to secure a stipu-lation of the parties they are at liberty to do so.In these circumstances the Board's disposition ofthe representation matter constitutes, at this stageof the proceedings, the law of the case. The refusalto bargain being conceded, there are no issueslitigable before a Trial Examiner, and therefore nomatter requiring hearing. Accordingly the GeneralCounsel's Motion for Judgment on the Pleadings isgranted, and I hereby make the following further:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSRespondent Aircraft is now, and has been at alltimes material herein, a Missouri corporation, withits office and place of business located at Pocahon-tas,Arkansas, where it is engaged in the manufac-ture of machine tools, aircraft, and missile com-ponents. Respondent Selb is now, and has been atall times material herein, an Oklahoma corporationwith its office and place of business located at Wal-nut Ridge, Arkansas, where it is engaged in themanufacture of aircraft and missile components.During the past 12 months, in the course andconduct of business operations, Aircraft and Selbeachpurchasedand receivedmaterialsandproducts valued in excess of $50,000 directly frompoints located outside the State of Arkansas, andBoard, Series 8, as revised January I, 1965, Sections102 67 (f) and 102 69(c)IRed-More Corp,169 NLRB 426 SELB MANUFACTURING COMPANYsold and shipped products valued in excess of$50,000 directly to points outside the State of Ar-kansas.Aircraft and Seib constitute a single integratedbusinessenterprise with a common labor policy, en-gaged incommerce within the meaning of Section2(6) of the Act.11.THE LABORORGANIZATION INVOLVEDThe Union is now,and has been at all timesmaterial herein,a labor organization within themeaning of Section2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESThe following employees constitute a unit ap-propriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Allproduction and maintenance employeesemployed at Respondents' plants in Pocahon-tas and Walnut Ridge, Arkansas, includingjanitors and truckdrivers, excluding office cler-ical employees, professional employees, guardsand supervisors.On November 16, 1967, a majority of Respon-dents' employees in the appropriate unit selectedthe Union as their collective-bargaining representa-tive in a secret ballot election conducted under thesupervision of the Regional Director for Region 26of the National Labor Relations Board, and onDecember 7, 1967, the Union was certified as suchrepresentative by the Regional Director.At all times since on or about November 16,1967, and continuously to the present, the Union,by virtue of Section 9(a) of the Act, has been and isnow the exclusive representative of all the em-ployees in the appropriate unit for the purpose ofcollective bargaining with respect to rates of pay,wages,hours of employment, and other terms andconditions of employment.Since January 9, 1968, and continuing to date,the Union has requested Respondents to bargaincollectivelywith respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment. Since January 12, 1968, andcontinuingto date, Respondents have refused tobargain collectively with the Union, thereby engag-ing in unfairlabor practices in violation of Section8(a)(5) of the Act and interfering with, restraining,and coercing its employees in violation of Section8(a)(1) of the Act.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7)of the Act.'The purpose of thisprovision is to ensure that the employees in the ap-propriate unit will beaccordedthe services of their selected bargainingagent for the periodprovided bylaw SeeMar-Jac Poultry Co , Inc ,136NLRB785,Commerce Conipwiv d/h/a Lamar Hotel,140 NLRB 226. 229,enfd 328 F.2d 600 (C.A. 5, 1964),Burnett ConstrucruuiCompany, 149NLRB 1419, 1421, enfd 350 F 2d 57 (C A 10, 1965)639Upon the foregoing findings and conclusions andthe entire record in the case, I recommend that theBoard issue the following:ORDERA. For the purpose of determining the effectiveperiod of the certification the initial year of certifi-cation shall be deemed to begin on the date theRespondents commence to bargain in good faithwith the Union as the recognizedbargainingrepresentative in the appropriate unit.4B.AircraftEngineeringCorporation, Pocahon-tas,Arkansas, and Western Inc., d/b/a Seib Manu-facturing Company, Walnut Ridge, Arkansas, theirofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union 878, affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive collective-bargainingrepresentative of theemployees in the following appropriate unit:All production and maintenance employeesemployed at Respondents' plants in Pocahon-tas and Walnut Ridge, Arkansas, includingjanitors and truckdrivers, excluding office cler-ical employees, professional employees, guardsand supervisors.(b) Interfering with the efforts of said Union tonegotiate for or represent the employees in said ap-propriate unit as the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively withTeamsters, Chauffeurs, Warehousemen and Help-ers of America, Local Union 878, affiliated withInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, asthe exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages,hours of work, and other terms and conditions ofemployment, and embody in a signed agreementany understanding reached.(b) Post at their Pocahontas and Walnut Ridge,Arkansas, plants copies of the attached noticemarked "Appendix. "5 Copies of said notice, onforms provided by the Regional Director for Region26,afterbeingduly signed by Respondents'authorized representative, shall be posted by theRespondents immediately upon receipt thereof, andI In the event that this Recommended Order is adopted by the Board,the words "Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order " 640DECISIONSOF NATIONALLABOR RELATIONS BOARDbe maintained by them for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondents to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 26,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 26,in writing,within 10 days from the date of this Order, what stepsRespondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywithTeamsters,Chauffeurs,Warehousemenand Helpers of America, Local Union 878, af-filiatedwith InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive collec-tive-bargaining representative of all the follow-ing employees:Allproduction and maintenance em-ployeesemployedatourplantsinPocahontas and Walnut Ridge, Arkansas,including janitors and truckdrivers, ex-cluding office clerical employees, profes-sional employees, guards and supervisors.WE WILL NOT interfere with the efforts ofsaidUnionto negotiatefor or represent theemployees in the appropriate bargaining unitas exclusivecollective-bargaining representa-tive.WE WILL bargain collectively with the Unionas exclusivebargainingrepresentative of theemployees in the appropriateunit,and, if anunderstandingis reached, we willsign a con-tract with the Union.AIRCRAFT ENGINEERINGCORPORATION ANDWESTERN INC., D/B/A SELBMANUFACTURINGCOMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 NorthMainStreet,Memphis,Tennessee38103,Telephone 534-3161.